                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MARCIUS ANTHONY LEE ,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 19-cv-411-wmc
 DYLON RADTKE,

        Respondent.


       Petitioner Marcius Anthony Lee seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than June 18, 2019. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately November 20,

2018 through the date of the petition, May 20, 2019.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Marcius Anthony Lee may have until June 18, 2019, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before June 18, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 21st day of May, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
